Citation Nr: 0703524	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
frostbite to the left foot.

4.  Entitlement to service connection for residuals of 
frostbite to the right foot.

5.  Entitlement to service connection for residuals of 
frostbite to the left hand.

6.  Entitlement to service connection for residuals of 
frostbite to the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus and for residuals of 
frostbite in his extremities.  The veteran's service medical 
records are unavailable, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  
Documentation from the NPRC shows that the veteran suffered a 
combat wound when he was stationed in Korea in November 1952.  

A July 2004 VA examination reveals diagnoses of bilateral 
hearing loss and tinnitus as well as of arthritis of the 
hands and feet.  The veteran has reported a history of 
coldness, stiffness and tingling in the hands and feet since 
service and submitted evidence showing exposure to cold 
temperatures in Korea.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006); see also Collette v. Brown, 82 
F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

Although the veteran's service medical records have been 
destroyed, it is presumed that he was exposed to acoustic 
trauma and suffered frostbite in service because he served in 
combat.  The VA examiner did not provide an opinion regarding 
the etiology of the veteran current disability.  It was noted 
that there was no evidence in the claims folder that the 
veteran sustained a cold injury in service; however, such an 
injury is to be presumed absent evidence to the contrary.  
Thus, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App.  473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claim. 

2.  The veteran should be afforded a VA 
audiologic examination to address the 
etiology of his bilateral hearing loss 
and tinnitus.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is 
specifically asked to address whether it 
is at least as likely as not that hearing 
loss and tinnitus are related to in-
service noise exposure.  

3.  The veteran should be afforded a VA 
examination to address the etiology of 
the arthritis of his hands and feet.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically asked to address whether it 
is at least as likely as not that the 
arthritis of the veteran's hands and feet 
are the result of in-service cold injury.  

4.  Then, the RO should readjudicate the 
claims on appeal.  If the determination 
of the claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him and 
his representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


